Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, ARLENE P. NEAL (Reg. No. 43,828), on May 13, 2022.
4.	Please amend claims 2, 7, 10 and 19 as below:
	Claim 2. (Currently amended) The communal media system of claim 1, wherein the synchronization system [[is]] determines a timestamp offset for each of the plurality of user devices and the timestamp offset is based on a predetermined minimum network configuration.
	Claim 7. (Currently amended) The communal media system of claim 1, wherein the synchronization system [[is]] adjusts simultaneous deliveries of the multimedia content to the plurality of user devices based on at least one of video fragments and frames for differing video delivery formats, wherein the synchronization system synchronizes at least one of video fragments and frames delivered to the plurality of user devices according to a predetermined latency interval between the plurality of user devices.
	Claim 10. (Currently amended) A method for delivering multimedia content during a communal media session, comprising:	at a communal media system, registering a plurality of user devices to participate in the communal media session;	during the communal media session, retrieving, by a synchronization system, the multimedia content to be delivered to the plurality of user devices and receiving social media content generated by at least one of the plurality of user devices;	separating, by the synchronization system, the multimedia content and the social media content into a set of prioritized layers;	transmitting, by the synchronization system, the multimedia content and the social media content to the plurality of user devices;	continuously receiving, by the synchronization system, at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices; and	adjusting, by the synchronization system, simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated with each layer and at least one of the timestamp receipts and the fragment identifier acknowledgements received from each of the plurality of user devices,wherein the multimedia content and the social media content 
	Claim 19. (Currently amended) A method for sharing multimedia content generated on a host user device in a communal media session, comprising:	registering, at a communal media system, a plurality of user devices to participate in the communal media session, the plurality of user devices including the host user device and at least one non-host user device; and	during the communal media session:		retrieving, by a synchronization system, a recording from the host user device, wherein the recording includes multimedia content to be delivered to the at least one non-host user device;		receiving, by the synchronization system, social media content generated by at least one of the plurality of user devices;		separating, by the synchronization system, the multimedia content and the social media content into a set of prioritized layers;		transmitting, by the synchronization system, the multimedia content to the at least one non-host user device based on a host timestamp offset associated with the host user device and transmitting the social media content among the plurality of user devices;		continuously receiving, by the synchronization system, at least one of non-host user device timestamp receipts and non-host user device fragment identifier acknowledgements associated with receipt of the multimedia content from the at least one non-host user device; and		adjusting, by the synchronization system, simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated with each layer and at least one of the non-host user device timestamp receipts and the non-host user device fragment identifier acknowledgements,		wherein the multimedia content and the social media content are delivered to each of the plurality of user devices at a same time.
5.	Claims 1-20 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441